Title: [To Thomas Jefferson from Patrick St. Laurence, 6 February 1781]
From: St. Laurence, Patrick
To: Jefferson, Thomas


Richmond, 6 Feb. 1781. Having taken to the southward a quantity of iron and steel “purchased at Headquarters for the use of the public” at the cost of £31,141, and having, in the expectation of prompt payment of this sum by the state treasury, agreed to return with three wagonloads of dry goods for the troops, St. Laurence desires of TJ a special order to the treasury for payment of the abovementioned sum. Encloses, for TJ’s approval, his pass for returning with the wagons; mentions “the Enormous expence I am daily at attending for the Money.”
